COPE, J.
(concurring in part and dissenting in part).
Enrique Valdes appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. The motion asserts newly discovered evidence and contains the affidavit of Joseph Perez which sets forth exculpatory evidence and explains why this information was not known to, and could not have been discovered by, defendant-appellant Valdes earlier. The affidavit is not refuted by the record now before us. Based on the statements contained in the affidavit, the affidavit and motion make a facial showing sufficient to avoid the two-year time bar of Rule 3.850(b)(1).
Under our standard of review, “Unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing.” Fla. R.'App. P. 9.140(i). The order should be reversed and the cause remanded for further proceedings with respect to the affidavit of Joseph Perez only.
I concur in affirming the denial of post-conviction relief with regard to defendant’s remaining affidavits, which were the subject of an earlier postconviction proceeding. If after taking testimony it appears that there may be merit to defendant’s position, then the earlier affidavits should be revisited as well.